DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraphs 0036, 0038 and 0046 – Figures 5A and 5B are referenced.  These should be Figures 4A and 4B.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 7, lines 3 and 18, “a processor” is set forth.  It is not clear if these are two different processors, in which case they need to be differentiated or if it is the same processor, the second occurrence should indicate that with --the-- or --said--.  Also Claim 1, sets forth “the light sources” several times – see lines 6, 7, 9, 12, 19, 20, 22, 24 and 28.  If light sources is part of the claimed combination then the claim language needs a positive recitation  - it is noted that “light source” and “light sources” are both present in the claim.  In addition, Claim 1 sets forth a second transmitter.  The only transmitter identified and shown is transmitter 131 in Figure 4A. It is not clear what component is being referenced or which processor it is operably connected to. 
Claim 1 recites the limitation "the receiver" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 is confusing and unclear as two processors are set forth and are not differentiated.  See lines 3 and 16.  In line 24, a transmitter is operably connected to the processor however, it is not clear which processor this is or are they one and the same? In addition , “the light source” and “the light sources” are referenced in the claim.  A positive recitation is needed.
Claim 12 recites the limitation "the receiver" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second transmitter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the light source(s)" in lines 5, 6, 7, 9, 12 and 14.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abou-Rizk et al 10,306,419.
Regarding Claim 16, Abou-Rizk et al shows in Figures 1-4, a processor (see either of processor 133 in mobile device 130 and processor 115 in location server 114) configured to communicate with an angle of arrival receiver (see col. 10, beginning at line 12) and configured to receive data indicating planned positions of the light source, commissioning information and data indicating actual geographic position of the angle of arrival receiver (see col. 8, line 60, which states that any data needed in the commissioning of the luminaires is utilized), the angle of arrival received configured to receive beacon signals carrying respective light source identifiers that identify respective light sources (see Abstract, see also general discussion in col. 20, lines 11-48), the processor configured to calculate actual position of the light sources based upon actual geographic position of the AoA receiver relative to the planned geographic position of the light sources and respective AoA of the beacon signals, and to compare the planned geographic positions to the actual geographic positions to correlate the commissioning information to the light source identifiers (see col. 2, line 65, col. 3, line 17, and col. 13, line 35)
Regarding Claim 17, Abou-Rizk et al discloses a transmitter 132A (see Fig.  1) operably connected to the processor 133 and configured to transmit correlated light source identifiers and commissioning information to the respective light sources (see col. 11, line 30).
Regarding Claim 18, Abou-Rizk et al discloses a user interface configured to display a lighting plan mapping including planned positions of the light sources and to receive user input indicating the actual position of AoA receiver relative to the planned position of the light sources (see col. 6, line 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Krajnc et al is cited of interest for showing a control system 200 in Figures 1 and 2 for a plurality of light source 4 based upon stored information regarding location information of each of the plurality of light sources 4.  Vervisch-Picois et al is cited of interest for showing in Figure 3, a control system for a plurality of light sources PL1-PL4 which includes a receiver 2 receiving data signals from the light sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875